Citation Nr: 1202597	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  05-32 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran.


REPRESENTATION

Appellant represented by:	Christopher R. Macaraeg, Attorney at Law


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from June 1967 to August 1987.  He died in April 1998.  The appellant is claiming recognition as surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2008 for further development.  A review of the record shows that the RO has complied with all remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that on a VA Form 9 received in September 2005, the appellant checked the appropriate box to request a Board hearing at the RO.  On a form received in September 2007, the appellant specified that she wanted a Board hearing in Washington D.C.  A hearing was scheduled for February 2008, but the appellant failed to appear.  


FINDING OF FACT

In a November 2008 determination, the RO determined that the appellant was entitled to recognition as the surviving spouse of the Veteran for VA benefit purposes. 



CONCLUSION OF LAW

As the appellant's claim for recognition as the surviving spouse of the Veteran has been granted by the RO, the appellant no longer has an appeal over which the Board has jurisdiction.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's appeal has centered on her underlying claim that she is entitled to recognition as surviving spouse of the Veteran.  The record shows that in December 1979, the Veteran participated in a marriage ceremony with the appellant in the Philippines.  The Veteran had previously participated in a marriage ceremony with J.C.  The RO initially denied the appellant's claim based on a finding that a divorce between the Veteran and J.C. was not valid and that the appellant's purported marriage to the Veteran in 1979 was therefore not valid since the Veteran was still married to J.C. 

The Board remanded the case in March 2008 for an opinion by a VA Regional Counsel as to the validity of the 1979 divorce between the Veteran and J.C.  In a July 2008 opinion, the Regional Counsel determined that the 1979 divorce was indeed valid under Philippine law because the Veteran was a naturalized United States citizen at that time.  The Regional Counsel discussed this apparent exception to the general rule that divorce is not recognized under Philippine law.  Based on the Regional Counsel opinion, in November 2008 the RO recognized the appellant as the Veteran's surviving spouse.  As such, the benefit sought by the appellant has now been granted and she no longer has any appellate matter before the Board. 

The Board notes that the RO appears to have erroneously issued a statement of the case to the appellant on a death pension issue in December 2009.  It appears that the RO may have confused the appellant with a separate appeal filed by J.C.  

The Board further notes that the appellant has communicated to the RO that she may file a claim for death pension in the future should her countable income decrease to such a point to meet the maximum income limits set by law for death pension benefits. 


ORDER

The appellant's appeal on the issue of entitlement to recognition as the surviving spouse of the Veteran is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


